ADDvantage Technologies Group, Inc. 1221 E. Houston Broken Arrow, Oklahoma 74012 For further information KCSA Strategic Communications Company Contact: Garth Russell Ken Chymiak(9l8) 25l-2887 (212) 896-1250 Scott Francis(9l8) 25l-2887 grussell@kcsa.com ADDVANTAGE TECHNOLOGIES GROUP, INC. TO REPORT RESULTS FOR FISCAL FOURTH QUARTER AND YEAR-END 2009 BROKEN ARROW, Oklahoma, December 2, 2009 – ADDvantage Technologies Group, Inc. (Nasdaq: AEY) announced today that it will release financial results for the three and twelve month periods ended September 30, 2009, prior to the market open on Tuesday, December 15, 2009. The Company will host a conference call at 12:00 p.m. Eastern Time featuring remarks by David Chymiak, Chairman of the Board, Ken Chymiak, President and Chief Executive Officer, and Scott Francis, Chief Financial Officer. The conference call will be available via webcast and can be accessed through the Investor Relations section of ADDvantage's website, www.addvantagetech.com. Please allow extra time prior to the call to visit the site and download any necessary software to listen to the Internet broadcast. Date:December 15, 2009
